UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 06-1420



In Re:   BAHMAN PAYMAN,

                                                         Appellant.

- - - - - - - - - - - -

GABOR LAUFER, M.D.,



                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (2:06-MC-00003-jpj)


Submitted:   October 31, 2006             Decided: November 2, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam.


Michael A. Bragg, BRAGG LAW, PLC, Abingdon, Virginia, for
Appellant.   Wm. W. Eskridge, Cameron S. Bell, PENN, STUART &
ESKRIDGE, Abingdon, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          By order entered March 31, 2005, the district court

permanently enjoined and prohibited Bahman Payman from filing any

lawsuit against Gabor Laufer, M.D., and other named individuals

without first obtaining written leave from the court.   In February

2006, Payman sought leave from the district court to file a lawsuit

against Laufer.   By order entered February 28, 2006, the district

court denied Payman’s request.    Payman now appeals the district

court’s denial.

          We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   In re: Bahman Payman, No. 2:06-MC-00003-jpj (W.D. Va.

Feb. 28, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -